DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on September 7th, 2019.
Claims 1-20 are currently pending.

. Response to Amendment
The Amendment filed June 27th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and rejections previously set forth in the Non-Final Office Action mailed April 1st, 2022

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November, 7th, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No 20160070265), in view of BAEK (U.S Pub. No. 20160232234).

As per claim 1, Liu teaches An information processing apparatus comprising: an interface circuit through which detection data from a sensor are received (Liu, see at least [0066], in which a controlling movable object can be adapted to carry sensors to collect data based on environmental surroundings
and a processor configured to: generate a first environment map based on first detection data received from the sensor (Liu, see at least [0102], where an environmental map can be generated using sensing data);
 convert the first environment map into a second environment map by a predetermined image processing (Liu, see at least [0042], where first and second sensing data can comprise of sets of images and environmental maps can be generated using feature points present in the images and where the sensors 302 can be pre-processed to improve data quality);
 generate a third environment map based on second detection data received from the sensor (Liu, see at least [0102], where an environmental map can be generated using sensing data);
 convert the third environment map into a fourth environment map by the predetermined image processing (Liu, see at least [0042], where first and second sensing data can comprise of sets of images and environmental maps can be generated using feature points present in the images and where the sensors 302 can be pre-processed to improve data quality);
 compare the second environment map with the fourth environment map (Liu, see at least [0042], in which a correspondence can be made based on different sensing data);
Liu doesn’t specifically teach using a single sensor to obtain the environment data used to generate the first and second environment map.
However, Baek teaches using a single camera sensor to obtain multiple image/videos data of the environment (Baek see at least [0039] “The input video image may a video image that is directly transmitted from a camera (not illustrated) that is an image sensor connected to the image browsing system 1”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of using single sensor to obtain environment data because the use of a single sensor can provide low memory consumption and high processing speed. (Baek see at least [0080]-[0086] ) 

Liu further doesn’t specifically teach and select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map
However, Baek teaches where the system is configured to select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map (Baek see at least [0042], “The representative image selector 103 may first select an image frame in which an event designated by the user is detected. The event may include a specific motion, a specific voice, and the like. Since the object selection condition is determined considering whether it can increase chances of identifying the object, the selection of the representative image frame may allow the user to easily identify the object. One or more selection conditions may be set. The representative image selector 103 may set a score for each of one or more selection conditions and select an image frame having the highest final score as the representative image frame of each object. The scores for selection conditions may be set identically or differently according to a priority order considered by the user. For example, an object size, a blur effect, and an overlap degree may be set as selection conditions, and a score may be set for each of the selection conditions. Here, the score for each selection condition may be set over a predetermined score range which may differ by selection condition. According to a degree of satisfying a certain selection condition in an image frame, the score for this selection condition is set to the image frame. The scores for selection conditions on each image frame of each object may be summed up, and an image frame having the highest sum score may be selected as the representative image frame.”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the system in Liu such that it incorporates Beak’s teaching of select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map because the image selector 103 can determine what type of object is being represented, can include the external shape of an object, and can select an image frame based off certain characteristics such as selecting an image that is of high quality, ex, having minimum blur effect. (Baek see at least [0042].)


As per claim 2, modified Liu teaches The information processing apparatus according to claim 1, wherein the processor is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result (Liu, see at least [108], the first and second sensing data can comprise of images which have a number of pixels and the sensing data can silhouette information for objects within the environment). 

As per claim 3, modified Liu doesn’t specifically teach The information processing apparatus according to claim 2, wherein the processor is configured to select  the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion.

However, Baek teaches The information processing apparatus according to claim 2, wherein the processor is configured to select  the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion. (Baek see at least [0042], “The representative image selector 103 may first select an image frame having a minimum blur effect.” Examiner notes that the image selector 103 is capable of pixel comparison because it’s able to identify the picture with the highest quality out of plurality of image in the stored data)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of The information processing apparatus according to claim 2, wherein the processor is configured to select  the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion. because the image selector 103 can determine what type of object is being represented, can include the external shape of an object, and can select an image frame based off certain characteristics such as selecting an image that is of high quality, ex, having minimum blur effect. (Baek see at least [0042].)

As per claim 4, modified Liu teaches The information processing apparatus according to claim 1, the processor is configured to compare the length of an outer periphery of a first portion of the second environment map that depicts the object with the length of an outer periphery of a second portion of the fourth environment map that depicts the object to generate the comparison result. (Liu, see at least [0089] “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, orientation), and type of environmental objects such as obstacles, structures, landmarks, or features.”)

As per claim 5, modified Liu doesn’t specifically teach The information processing apparatus according to claim 4, wherein the processor is configured to select the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map because the second environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion. 
However, Baek teaches The information processing apparatus according to claim 4, wherein the processor is configured to select the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map because the second environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion. (Baek, see at least [0060]-[0061], in which an image can be selected based on the monitoring of objects to ensure that the object(s) is represented within the image frame and the frame is selected as the best representative of that object(s).) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of wherein the processor is configured to select the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map because the second environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion because when the image summary length is too short, the screen complexity increases and thus a monitoring target object may be missed; and when the image summary length is too long, the search efficiency is lower than that in the case of reproducing a general monitoring image.  (Baek, see at least [0060]-[0061]))

As per claim 7, modified Liu teaches The information processing apparatus according to claim 1, wherein the sensor generates the first detection data when the sensor is at a first height and the second detection data when the sensor is at a second height different from the first height. (Liu, see at least [100], the sensor can be used to obtain data for a plurality of different positions and orientations, in which position and orientation of the sensor in this case can be classified as different possible heights).  

As per claim 8, the claim is directed toward a reading system comprising steps that would be performed by the operation of the information processing device in claim 1. The cited portions of Liu used in the rejection of claim 1 teach the operation of the device to perform the claimed device. Therefore, claim 8 is rejected under the same rationale used in the rejection of claim 1.

As per claim 9, modified Liu doesn’t specifically teach The reading system according to claim 8, wherein the controller is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result 

However, Baek teaches The reading system according to claim 8, wherein the controller is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result (Baek see at least [0042], “The representative image selector 103 may first select an image frame having a minimum blur effect.” Examiner notes that the image selector 103 is capable of pixel comparison because it’s able to identify the picture with the highest quality out of plurality of image in the stored data)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of The reading system according to claim 8, wherein the controller is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result because the image selector 103 can determine what type of object is being represented, can include the external shape of an object, and can select an image frame based off certain characteristics such as selecting an image that is of high quality, ex, having minimum blur effect. (Baek see at least [0042].)

As per claim 10, modified Liu teaches The reading system according to claim 9, wherein the controller is configured to determine that the second environment map captures the outline of the object more accurately than the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion. (Liu, see at least [0108] and [89], where the first and second sensor comprise of pixels and can generate environmental maps based off images and where the first sensor may sense more accurate information than the second sensor and vice versa dependent on short and long ranges. The selection of which signal can be made based on if the portion of the environment is within the sensing range needed.)

As per claim 11, modified Liu teaches The reading system according to claim 8, the controller is configured to compare the length of an outer periphery of a first portion of the second environment map that depicts the object with the length of an outer periphery of a second portion of the fourth environment map that depicts the object to generate the comparison result (Liu, see at least [0089] “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, orientation), and type of environmental objects such as obstacles, structures, landmarks, or features.”) 

As per claim 12, modified Liu doesn’t specifically teaches The reading system according to claim 11, wherein the controller is configured to select the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map because the second environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion. 

However, Baek teaches The information processing apparatus according to claim 4, wherein the processor is configured to select the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map because the second environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion. (Baek, see at least [0060]-[0061], in which an image can be selected based on the monitoring of objects to ensure that the object(s) is represented within the image frame and the frame is selected as the best representative of that object(s).) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of providing wherein the processor is configured to select the second environment map instead of the fourth environment map because the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map because the second environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion because when the image summary length is too short, the screen complexity increases and thus a monitoring target object may be missed; and when the image summary length is too long, the search efficiency is lower than that in the case of reproducing a general monitoring image.  (Baek, see at least [0060]-[0061]))

As per claim 14, modified Liu teaches The reading system according to claim 8, wherein the sensor generates the first detection data when the sensor is at a first height and the second detection data when the sensor is at a second height different from the first height (Liu, see at least [0100], the sensor can be used to obtain data for a plurality of different positions and orientations, in which position and orientation of the sensor in this case can be classified as different possible heights).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No 20160070265), in view of BAEK (U.S Pub. No. 20160232234), in further view of Takasu (U.S Pub. No. 20200106925).

As per claim 6, modified Liu doesn’t specifically disclose The information processing apparatus according to claim 1, wherein the predetermined image processing is an expansion/contraction processing.

However, Takasu discloses The information processing apparatus according to claim 1, wherein the predetermined image processing is an expansion/contraction processing (Takasu, see at least [0038], where a expansion/contraction process is generated with binary image data)

It would have been obvious to one of ordinary skill in the art to modify the system in Liu such that it comprises an expansion and contraction image processing method for object detection and uses the comparison of environmental maps, as taught in Takasu, because using both systems allows for one system to enhance the expansion and contraction image processing with the enhancement of being able to compare environmental maps. (Takasu, see at least [0044]).

As per claim 13, modified Liu doesn’t specifically disclose The reading system according to claim 8, wherein the predetermined image processing is an expansion/contraction processing

However, Takasu discloses The reading system according to claim 8, wherein the predetermined image processing is an expansion/contraction processing (Takasu, see at least [0038], where a expansion/contraction process is generated with image data).
It would have been obvious to one of ordinary skill in the art to modify the system in Liu such that it comprises an expansion and contraction image processing method for object detection and uses the comparison of environmental maps, as taught in Takasu, because using both systems allows for one system to enhance the expansion and contraction image processing with the enhancement of being able to compare environmental maps. (Takasu, see at least [0044]).

Claims 15-20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No 20160070265), in view of BAEK (U.S Pub. No. 20160232234), in further view of Send (U.S Pub. No. 20200011995).

As per claim 15, Liu teaches and a controller configured to: generate a first environment map based on first detection data received from the sensor (Liu, see at least [102], in which an environmental map can be generated using sensing data); 
convert the first environment map into a second environment map by a predetermined image processing; (Liu, see at least [0042], where first and second sensing data can comprise of sets of images and environmental maps can be generated using feature points present in the images and where the sensors 302 can be pre-processed to improve data quality);
 generate a third environment map based on second detection data received from the sensor (Liu, see at least [0102], where an environmental map can be generated using sensing data); convert the third environment map into a fourth environment map by the predetermined image processing (Liu, see at least [0042], where first and second sensing data can comprise of sets of images and environmental maps can be generated using feature points present in the images and where the sensors 302 can be pre-processed to improve data quality);
 compare the second environment map with the fourth environment map (Liu, see at least [0042], in which a correspondence can be made based on different sensing data);
and control movement of the self-propelled robot according to the selected environment map (Liu, see at least [0119], where a robot may be rerouted to follow a different environment map). 

Liu doesn’t specifically teach select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map; 

However, Baek teaches and select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map (Baek see at least [0042], “The representative image selector 103 may first select an image frame in which an event designated by the user is detected. The event may include a specific motion, a specific voice, and the like. Since the object selection condition is determined considering whether it can increase chances of identifying the object, the selection of the representative image frame may allow the user to easily identify the object. One or more selection conditions may be set. The representative image selector 103 may set a score for each of one or more selection conditions and select an image frame having the highest final score as the representative image frame of each object. The scores for selection conditions may be set identically or differently according to a priority order considered by the user. For example, an object size, a blur effect, and an overlap degree may be set as selection conditions, and a score may be set for each of the selection conditions. Here, the score for each selection condition may be set over a predetermined score range which may differ by selection condition. According to a degree of satisfying a certain selection condition in an image frame, the score for this selection condition is set to the image frame. The scores for selection conditions on each image frame of each object may be summed up, and an image frame having the highest sum score may be selected as the representative image frame.”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map because the image selector 103 can determine what type of object is being represented, can include the external shape of an object, and can select an image frame based off certain characteristics such as selecting an image that is of high quality, ex, having minimum blur effect. (Baek see at least [0042].)
Liu doesn’t specifically disclose A self-propelled reading system comprising: a self-propelled robot having an RFID tag reader and a sensor

However, Send discloses A self-propelled reading system comprising: a self-propelled robot having an RFID tag reader and a sensor (Send, see at least [0329], where a robot can use RFID and a sensor while detecting objects in an environment);

It would have been obvious to one of ordinary skill in the art to modify the system in Liu such that it comprises an RFID tag and a sensor unit to further identify objects within an environment as taught in Send, because using both systems allows for one system to enhance the object detection process within an environment. (Send, see at least [0329]).

As per claim 16, modified Liu teaches The self-propelled reading system according to claim 15, wherein the controller is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result (Liu, see at least [108], the first and second sensing data can comprise of images which have a number of pixels and the sensing data can silhouette information for objects within the environment).

As per claim 17, modified Liu doesn’t specifically teaches The self-propelled reading system according to claim 16, wherein the controller is configured to select the second environment map instead of the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and select the fourth environment map instead of the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion. 

However, Baek teaches The self-propelled reading system according to claim 16, wherein the controller is configured to select the second environment map instead of the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and select the fourth environment map instead of the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion. . (Baek see at least [0042], “The representative image selector 103 may first select an image frame having a minimum blur effect.” Examiner notes that the image selector 103 is capable of pixel comparison because it’s able to identify the picture with the highest quality out of plurality of image in the stored data)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of The self-propelled reading system according to claim 16, wherein the controller is configured to select the second environment map instead of the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and select the fourth environment map instead of the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion because the image selector 103 can determine what type of object is being represented, can include the external shape of an object, and can select an image frame based off certain characteristics such as selecting an image that is of high quality, ex, having minimum blur effect. (Baek see at least [0042].)



  
As per claim 18, modified Liu teaches The self-propelled reading system according to claim 15, the controller is configured to compare the length of an outer periphery of a first portion of the second environment map that depicts the object with the length of an outer periphery of a second portion of the fourth environment map that depicts the object to generate the comparison result. (Liu, see at least [0089] “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, orientation), and type of environmental objects such as obstacles, structures, landmarks, or features.”)

As per claim 19, modified Liu doesn’t specifically teach  The self-propelled reading system according to claim 18, wherein the controller is configured to select the second environment map instead of the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion. 

However, Baek teaches The self-propelled reading system according to claim 18, wherein the controller is configured to select the second environment map instead of the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion.(Baek, see at least [0060]-[0061], in which an image can be selected based on the monitoring of objects to ensure that the object(s) is represented within the image frame and the frame is selected as the best representative of that object(s).) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Liu such that it incorporates Beak’s teaching of The self-propelled reading system according to claim 18, wherein the controller is configured to select the second environment map instead of the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map instead of the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion because when the image summary length is too short, the screen complexity increases and thus a monitoring target object may be missed; and when the image summary length is too long, the search efficiency is lower than that in the case of reproducing a general monitoring image.  (Baek, see at least [0060]-[0061]))

As per claim 20, modified Liu teaches The self-propelled reading system according to claim 15, wherein the self-propelled robot includes wheels that are driven by a motor, and the motor is controlled by the controller according to the selected environment map during operation of the RFID reader. (Liu, see at least [0151], where the robot is a movable object and [0002] where it states that the robot can be controlled by a controller).

Response to Arguments
Applicant’s arguments, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1, 3,5,8,10,12,15,17 and 19 under §103 have been fully considered and are persuasive inasmuch as they are directed toward the newly added claim limitations regarding (select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map.).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of BAEK (U.S Pub. No. 20160232234)

Applicant’s arguments, 06/27/2022 are moot because they are directed toward the newly added claim limitations regarding (select the second environment map or the fourth environment map that captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map).  The newly added claim limitations overcome the previous rejection.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of reference BAEK (U.S Pub. No. 20160232234)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661